Appeal by defendant from a judgment of the County Court of Suffolk County convicting him of the crime of manslaughter in the first degree; and from an order denying his motion for a new trial. Judgment and order unanimously affirmed. The primary question at the trial was whether the death of the deceased, caused by asphyxia due to strangulation, was homicidal or suicidal. The People’s medical witnesses testified, among other things, that death was the result of a homicide and not of suicide. There was no objection to the introduction of that evidence, and defendant adduced proof to the contrary by his own medical expert. If we assume, however, that the People’s proof, to which reference has been made, was erroneously admitted (ef. People v. Creasy, 236 N. Y. 205), such error does not necessitate a new trial undoi the circumstances disclosed, in the absence of objection or exception, where, as here, defendant’s guilt was established beyond a reasonable doubt. Present — Nolan, P. J., Johnston, Adel, Sneed and MaeCrate, JJ.